Citation Nr: 1645159	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to October 18, 2014.

2.  Entitlement to an initial rating greater than 70 percent for PTSD on and after October 18, 2014.

3.  Entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for PTSD.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to June 1992 in the United States Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In an earlier August 2014 decision, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 18, 2014, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.

2.  On and after October 18, 2014, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.

3.  The Veteran first submitted an informal claim for service connection for PTSD on June 8, 2009, which was later than the date that entitlement arose.  

4.  A formal or informal claim for service connection for PTSD was not received by VA prior to June 8, 2009.  The record contains no statement, communication, or other information from the Veteran, prior to June 8, 2009, that can reasonably be construed as constituting an earlier claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  Prior to October 18, 2014, the criteria are met for a higher initial 50 percent rating, but no greater, for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).  

2.  On and after October 18, 2014, the criteria are not met for an initial rating greater than 70 percent for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for an effective date earlier than June 8, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.304(f), 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

For the increased initial rating issue for PTSD, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran was provided adequate VCAA notice for the increased initial rating claim for PTSD in June 2009, September 2009, January 2010, and February 2010 letters.

Moreover, for the earlier effective date issue, in the June 2009 and September 2009 VCAA letters, the Veteran was notified of the elements of an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In any event, the effective date issue on appeal arises from disagreement with the effective date assigned upon the grant of service connection for PTSD in an April 2010 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, such as an earlier effective date.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and VA examination reports.  For his part, the Veteran has submitted personal statements, representative statements, and employer records.  The Veteran has not submitted or identified any relevant private medical evidence.  The Veteran has not identified any other outstanding, available evidence that is relevant to the higher initial rating and earlier effective date issues being decided herein.

The Board sees the Veteran reported earlier treatment for PTSD at the VA Medical Center (VAMC) in Orlando, Florida in the early months of the year 2000.  Although the RO initially received a negative response from the VAMC regarding the availability of these records (see January 2010 Formal Finding of Unavailability), the RO eventually was able to secure VA treatment records dated in February 2000 from the VAMC in Orlando.  These earlier VA treatment records do in fact reveal a diagnosis of "R/O PTSD" at that time.  Thus, all identified VA treatment records were in fact secured and are part of the record on VBMS.  

VA psychological examinations regarding PTSD were provided in March 2010 and October 2014.  The Board finds that these VA psychological examinations are adequate, as they include thorough mental health examinations and addressed the Veteran's symptoms as they relate to the relevant Diagnostic Code for PTSD.  The record is adequate, and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA treatment records and the Veteran's lay statements do not reveal additional worsening of the PTSD disability since the most recent October 2014 VA psychological examination.  In fact, the October 2014 VA psychological examiner remarked that at the present time the Veteran was not being treated for his PTSD by way of counseling.  Therefore, a new VA examination to rate the severity of his PTSD disability is not warranted.  

Moreover, as discussed below, the resolution of the earlier effective date issue turns primarily on when the Veteran first filed his claim for service connection for a psychiatric disability.  Thus, a VA examination and opinion are not needed to fairly decide his claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

With regard to the previous August 2014 Board remand, the Board finds that the RO/AMC substantially complied with the Board's remand directives for the initial rating and earlier effective date issues on appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO/AMC clarified the Veteran's choice of representative; secured additional VA treatment records; and afforded the Veteran a VA psychological examination to rate the current extent and severity of his service-connected PTSD disability.  As such, the RO/AMC has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating and earlier effective date PTSD issues.

With regard to the TDIU issue, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for the TDIU issue is not required at this time.  

II.  Increased Rating (Schedular)

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in June 2012, which is prior to the August 4, 2014 changes.  Thus, the earlier version of 38 C.F.R. § 4.125 conforming to the DSM-IV is applicable in the present case.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.   

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies "in most areas."  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Veteran's service-connected PTSD is rated under Diagnostic Code 9411 (PTSD).  38 C.F.R. § 4.71a (2015).  The Veteran has appealed the April 2010 rating decision that granted service connection for PTSD.  

Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In this case, that date is June 8, 2009, the date the informal claim for service connection for PTSD was filed by the Veteran.  

The RO has already staged the ratings for the Veteran's PTSD disability.  

From June 8, 2009 to October 18, 2014, the Veteran's PTSD is rated as 30 percent disabling.  However, on and after October 18, 2014, the Veteran's PTSD is rated as 70 percent disabling.  The Veteran seeks a higher rating for his PTSD for both time periods.  

	A.  PTSD at 30 Percent 

From June 8, 2009 to October 18, 2014, the Veteran's PTSD is rated as 30 percent disabling.  

The Board finds the evidence of record is consistent with a higher, initial 50 percent rating for PTSD from June 8, 2009 to October 18, 2014.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment with reduced reliability and productivity, which are indicative of the 50 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 50 percent criteria under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 50 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran and his representative; VA treatment records dated from 2009 to 2014; and a VA psychological examination dated in March 2010.

In particular, the following evidence of record supports a 50 percent rating for PTSD prior to October 18, 2014:

A May 2009 VA mental health note indicated the Veteran had received therapy and medications for his PTSD in the past.  The Veteran endorsed nightmares, flashbacks, irritability, sleep disturbances, crying spells, poor concentration, and exaggerated startle response.  He has attention and concentration disturbances, irritability, and a depressed mood.

A June 2009 VA psychiatry initial evaluation note recorded nightmares, irritability, an emotional state manifested by anxiety, which caused his recent divorce.  He enjoys working but was laid off in March 2009 by US Airways after being with them for 14 years.  In the past he had thoughts life was not worth living around times of family members' death, but without suicidal ideation.  He exhibits a lackadaisical, flat mood that affected his job. 

A June 2009 VA mental health treatment plan note documented nightmares, irritability, and anxiety.  

A July 2009 VA mental health consult discussed the Veteran's military occupational specialty during service in mortuary affairs.  The Veteran was reportedly responsible for informing the relatives of soldiers about the soldiers' deaths and helping them with arrangements thereafter.  The Veteran was also responsible for helping to recover bodies.  As a result, he has nightmares, avoidance, insomnia, irritability, with symptoms worse during the last 3-4 weeks, as he has lost control.  

A July 2009 VA psychiatry note commented that the Veteran's depression group therapy was helpful.  His affect had a "constricted" range.

VA mental health treatment records dated throughout 2009 record that the Veteran is prescribed and taking Trazodone and Bupropion for his insomnia and PTSD.  

A March 2010 VA psychological examination noted the Veteran's symptoms are worse in that he has more intrusive thoughts and his sleep is poor.  He takes psychiatric medication to sleep.  If he does not take his medication, then his sleep is interrupted every night.  He has nightmares every night and he has daily intrusive thoughts.  The Veteran states he is anxious half the time.  The Veteran is easily startled, hypervigilant, uncomfortable in crowds, and his temper is short.  He has been married twice, divorced, has four children, of whom he is close to three.  The Veteran is laid off, but looking for work.  He has only a few friends and limited recreational and leisure pursuits.  He re-experiences his in-service stressors through nightmares and intrusive thoughts.  He avoids things that remind him of the in-service events.  He is less interested in socializing and he feels somewhat distant from others.  He is short-tempered, is anxious, and easily startled.  These problems have interfered with social activities and cause some distress.  The Veteran does endorse sufficient symptoms to meet the DMS-IV criteria for PTSD.  His symptoms of PTSD are persistent with no remissions.  The VA examiner concluded his psychiatric symptoms result in some impairment of social functioning, but he is not unemployable. 

In a May 2010 NOD, the Veteran reported nightmares.  He said his PTSD was worse than just "mild."  He is on several types of medication - for sleep, nightmares, and depression.  His PTSD affects his marriage and his ability to secure a job to support his family.  The Veteran emphasized the March 2010 VA examiner only spent 20 minutes with him.  

An April 2010 VA psychology note observed the Veteran presentation as anxious, nervous and tense.  He explained that his uncle disappointed and angered him over the weekend, as he berated him and minimized his mood and anxiety problems. The Veteran became angry and had thoughts of harming his uncle because of his dismissal of the Veteran's mental health problems.  However, the Veteran was able to restrain himself and walk away from his uncle. 

A May 2010 VA psychology note mentioned the Veteran continuing to discuss PTSD symptoms including social isolation/withdrawal, nightmares, and exaggerated startled response.  The Veteran reportedly believes that he cannot let his guard down.  He also believes that society is dangerous and that he is in danger.  

A July 2010 VA psychology telephone encounter note recorded the Veteran's report that his mood has worsened for several weeks.  He admitted that "I resorted to alcohol for sleep."  He went on to explain that he used alcohol to help manage his mood from his PTSD.  

An August 2010 VA psychology note identified that the Veteran admitted that he had a "set back" after the last psychotherapy session when it was revealed that his VA psychologist would be changing duty stations.  The Veteran stated that he had "given up" on the therapy process and PTSD treatment.  He stated that he began drinking heavily and isolating himself as he believed that he was being abandoned.  The Veteran continues to suffer from nightly nightmares, which interfere with sleep.  He continues to have intrusive and triggered thoughts about his traumatic military experiences.  He experiences irritability.  Finally, the Veteran admitted that he often avoids situations in which he believes his stressors will be triggered.  This limits the intensity and duration of his interpersonal relationships. 

A September 2010 VA psychology note observed the Veteran cried when told his VA psychologist was switching duty stations.  The Veteran reported that he has been experiencing increased sadness and irritability.  The Veteran was initially unable to explain, but he recalled that he recently saw a documentary that reminded him of his brother, who is now deceased.  The Veteran recalled that his brother was paralyzed, from his waist downward, in a work-related accident after which he cared for him until he died.  

In a March 2011 VA Form 9, the Veteran reported that his PTSD prevents employment.  

In an August 2011 VA primary care nursing note with depression screen, the Veteran reported being depressed over half the time.  

Finally a February 2013 VA primary care nursing note revealed a depression screen score of six, which is a positive screen for depression.  The Veteran has little interest or pleasure in doing things, nearly every day.  He feels down, depressed, or hopeless, nearly every day.  

Another important factor is that many, but not all of the GAF scores in these records, are indicative of "moderate" or "serious" psychiatric impairment.  See e.g., June 2009 VA psychiatry initial evaluation note (GAF score of 49); June 2009 VA mental health treatment plan note (GAF score of 49); July 2009 VA mental health consult (GAF score of 51); March 2010 VA psychological examination (GAF score of 57).  Although the GAF score is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  These GAF scores are fully supportive of a higher 50 percent rating prior to October 18, 2014, when viewed in the context of the Veteran's other psychiatric symptomatology documented above.  

In summary, consideration of the above psychiatric symptoms and circumstances reflects occupational and social impairment with reduced reliability and productivity that is indicative of a higher 50 percent rating prior to October 18, 2014.  See 38 C.F.R. § 4.130.  

In addition, the Board has considered that the above medical and lay evidence provides a basis for assigning a higher 50 percent initial rating for PTSD, even though several of the requirements for a higher rating are not shown.  See Mauerhan, 16 Vet. App. 436 (stating that the rating criteria provide guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list). 

However, prior to October 18, 2014, the Veteran does not meet the criteria for an even higher 70 percent evaluation for his service-connected PTSD.  38 C.F.R. § 4.7.  That is, the medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing occupational and social impairment with deficiencies in most areas, that are indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran and his representative; VA treatment records dated from 2009 to 2014; and a VA psychological examination dated in March 2010.

In particular, the following evidence of record is not supportive of a higher 70 percent rating for PTSD prior to October 18, 2014:

A May 2009 VA mental health note indicated that upon examination, the Veteran had a sad mood.  However, his cognitive processes were linear and goal-directed with no evidence of psychosis.  His speech was at normal rate and rhythm, with normal voice volume.  He denied manic or hypomanic symptoms.  He denied suicidal ideations, homicidal ideations, auditory hallucinations and visual hallucinations.  His judgment, insight, memory, and attention all appeared good.  

A June 2009 VA psychiatry initial evaluation note recorded in the past the Veteran had thoughts life was not worth living around times of family members' death, but without suicidal ideation.  He was alert, fully oriented, neatly dressed with good grooming and hygiene.  There was normal speech and motor response.  There was no apparent disorder of thought content or form.  There were no hallucinations. Suicidal and homicidal ideation was denied.  His affect was full and appropriate to discussion content, but he was frequently tearful.  He smiled appropriately, with good eye contact.  His insight and judgement appear "unimpaired."
 
A July 2009 VA psychiatry note commented that the Veteran's depression group therapy was helpful.  The Veteran was alert, fully oriented, very neatly dressed, wears jewelry with immaculate grooming and good hygiene.  He had normal speech and motor response.  There was no apparent disorder of thought content or form.  There were no hallucinations.  Suicidal and homicidal ideations were denied.  His affect had a constricted range but with appropriate smiling, he improved during the session, with good eye contact.  His insight and judgement appear unimpaired.

An August 2009 VA psychology note observed the Veteran was on time for the session, dressed appropriately and oriented x 4.  His speech rate and tone were within normal limits.  His affect was appropriate and his mood was dysphoric as he discussed his current situation.  The veteran denied suicidal or homicidal ideation. 

A March 2010 VA psychological examination noted the Veteran states he is anxious half the time (as opposed to all the time).  He has been married twice, divorced, has four children, of whom he is close to three.  (Therefore he does have social connections).  The Veteran is laid off, but looking for work.  He has only a few friends and limited recreational and leisure pursuits.  He is less interested in socializing and he feels somewhat distant from others.  He is short-tempered, is anxious, and easily startled.  These problems have interfered with social activities and cause some distress.  Notably, the VA examiner concluded his psychiatric symptoms result in "some" impairment of social functioning, but with regard to work he is not unemployable.  Also, the VA examiner assessed the Veteran has "mild" but persistent symptoms of PTSD with no remissions.  This is not supportive of a higher 70 percent rating. 

In a May 2010 NOD, the Veteran reported nightmares.  He said his PTSD was worse than just "mild."   He is on several types of medication - for sleep, nightmares, and depression.  His PTSD affects his marriage and his ability to secure a job to support his family.  

An April 2010 VA psychology note observed the Veteran presented as anxious, nervous and tense.  He explained that his uncle disappointed and angered him over the weekend, as he berated him and minimized his mood and anxiety problems.  The Veteran became angry and had thoughts of harming his uncle because of his dismissal of the Veteran's mental health problems.  However, notably, the Veteran was able to restrain himself and walk away from his uncle.  (He did not engage in violence despite the provocation).  Upon examination, the Veteran was on time for the session, dressed appropriately and oriented x 4.  His speech rate and tone were within normal limits.  His affect was appropriate and his mood was dysphoric as he discussed his current situation.  The Veteran did, however, report thoughts of death and homicidal ideation, but he denied intent or plan for suicide or homicide.

A May 2010 VA psychology note mentioned the Veteran continuing to discuss PTSD symptoms including social isolation/withdrawal, nightmares, and exaggerated startled response.  The Veteran reportedly believes that he cannot let his guard down.  He also believes that society is dangerous and that he is in danger.  Upon examination, the veteran was on time for the session, dressed appropriately and oriented x 4.  His speech rate and tone were within normal limits.  His affect was appropriate and his mood was dysphoric as he discussed his current situation.  The Veteran did, however, report thoughts of death and homicidal ideation, but he denied intent or plan for suicide or homicide.

An August 2010 VA psychology note identified that that the Veteran admitted that he often avoids situations in which he believes his stressors will be triggered.  This limits the intensity and duration of his interpersonal relationships.  He said however he never had thoughts of taking his own life.  He also denied feelings of hopelessness.  The Veteran was on time for the session, dressed appropriately and oriented x 4.  His speech rate and tone were within normal limits.  His affect was appropriate and his mood was euthymic as he discussed his current situation.  The Veteran denied suicidal or homicidal ideation, intent or plan.

A September 2010 VA psychology note observed the Veteran cried when told his VA psychologist was switching duty stations.  The Veteran reported that he has been experiencing increased sadness and irritability.  The veteran was on time for the session, dressed appropriately and oriented x 4.  His speech rate and tone were within normal limits.  His affect was labile and his mood was dysphoric as he discussed his current situation.  The Veteran denied suicidal or homicidal ideation, intent or plan.

In an August 2011 VA primary care nursing note with depression screen, the Veteran reported being depressed over half the time, but not constantly. 

Finally a February 2013 VA primary care nursing note revealed a depression screen score of six, which is a positive screen for depression.  It was noted he feels down, depressed, or hopeless, nearly every day.  However, he denied thoughts of suicide.  

The Board acknowledges that, in April 2010 and May 2010 VA psychology notes, and in a February 2013 VA primary note, the Veteran exhibited some of the symptoms listed under the 70 percent rating criteria, such as suicide ideation and constant depression.  However, the frequency and duration of these symptoms is in question because no other medical or lay evidence prior to October 18, 2014 records such severe symptoms.  In all other instances the Veteran denied suicide ideation and constant depression.  Most importantly, given the limited frequency and duration of these symptoms, psychiatric symptomatology causing occupational and social impairment with deficiencies in most areas is not shown.  See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  In summary, the evidence of record weighs more heavily against an initial 70 percent rating prior to October 18, 2014.  The Veteran is adequately compensated for his level of occupational and social impairment by way of a 50 percent rating.  

The Board acknowledges that there were also a few instances of GAF scores indicative of a possible higher rating.  See e.g., June 2009 VA psychiatry initial evaluation note (GAF score of 49); June 2009 VA mental health treatment plan note (GAF score of 49); July 2009 VA mental health consult (GAF score of 51).  However, the evidence of record discussed in detail above does not demonstrate the necessary level of occupational or social impairment commensurate with such GAF scores, prior to October 18, 2014.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (The Board does not err in determining that the criteria for a higher rating have not been met when taking all medical evidence into account, rather than allowing GAF scores alone to determine a rating for PTSD under DC 9411.).  See also 38 C.F.R. § 4.2 (It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.).  

Accordingly, prior to October 18, 2014, the Board finds that the evidence supports an increased initial disability rating of 50 percent, but no higher, for the Veteran's service-connected PTSD.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's rating any further, as his psychiatric symptoms have been fairly consistent at the 50 percent level prior to October 18, 2014.  Fenderson, 12 Vet. App. at 126.   

	B.  PTSD at 70 Percent 

On and after October 18, 2014, the Veteran's PTSD is rated as 70 percent disabling.  The 70 percent rating assigned by the RO was based on the findings of the October 18, 2014 VA psychological examiner, who assessed the Veteran's PTSD symptoms were worsening.

However, upon review of the evidence, on and after October 18, 2014, the Veteran does not meet the criteria for an even higher 100 percent evaluation for his service-connected PTSD.  38 C.F.R. § 4.7.  That is, the medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  VA treatment records dated from 2009 to 2014 do not reveal any evidence of this level of impairment.  Moreover, the October 2014 VA examiner assessed occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, which is the criteria supportive of a 70 percent rating.  The VA examiner recorded symptoms such as avoidance, flashbacks, nightmares, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran had depressed mood, anxiety, "mild" memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was alert, oriented, with irritable mood/affect.  His thoughts were organized.  He was not suicidal or homicidal.  There was no evidence of psychosis.   

In particular, the Board finds that the Veteran does not have total social impairment.  See 38 C.F.R. § 4.130.  In this regard, the Board notes that the Veteran still has a relationship with several of his children and a few friends.  Thus, he can still maintain some relationships, albeit with significant limitations and tension.  The Veteran is able to see a minister for counseling.  Moreover, the Board notes that the 70 percent evaluation he now has for PTSD encompasses an inability to establish and maintain effective relationships.  In short, no medical or lay evidence of record reveals total social impairment for the Veteran on and after October 18, 2014.

With regard to occupational impairment, the Veteran was assessed as capable of managing his or her financial affairs, according to the October 2014 VA examiner.  The Veteran is employed part-time driving a van for a hotel.  The Veteran reports he has had difficulty maintaining a job because of his irritability and sleeping problems.  He has had this present job for approximately two years.  He says he has threatened his manager when he was called a "punk" by the manager.  He says that his boss thinks he is uncooperative at times.  The VA examiner concluded that despite his significant PTSD symptoms, which have been worsening, it is less likely than not that the veteran is unable to secure or maintain substantially gainful employment of either an active or sedentary nature.  Thus, total occupational impairment due to PTSD is not established by this evidence.  

The Board acknowledges that the October 2014 VA psychological examiner noted the Veteran's reported memory loss for names of close relatives, own occupation, or own name.  However, the frequency and duration of these symptoms is in question because no other medical or lay evidence records such severe symptoms on and after October 18, 2014.  Moreover, no evidence of record demonstrates or assesses total occupational and social impairment due to the Veteran's psychiatric symptoms from his PTSD.  See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  

Accordingly, on and after October 18, 2014, the Board finds that the evidence of record does not support an initial rating greater than 70 percent for the service-connected PTSD.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's 70 percent rating any further, as his psychiatric symptoms have been fairly consistent at the 70 percent level on and after October 18, 2014.  Fenderson, 12 Vet. App. at 126.   

III.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the PTSD issue on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's psychiatric symptomatology from his service-connected PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  The Veteran does not have any PTSD symptoms or effects which are not provided for in the Rating Schedule. 

In this respect, the General Rating Formula is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating, using the term "such as" for those symptoms not specifically listed.  It is also considers the use of psychiatric medication.  Furthermore, the holding in Mauerhan stresses that all evidence, including additional symptoms, must be considered in justifying a particular rating.  The Board has considered the additional psychiatric symptoms the Veteran exhibits, such as avoidance, isolation, hypervigilance, flashbacks, and nightmares, among others.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD, no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  

Thus, because the Veteran's disability picture for the PTSD disability is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1). 

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected PTSD disability adjudicated above, the Veteran is service-connected for a right ulnar nerve injury and recurrent tonsillitis.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, an extraschedular referral is not warranted on a collective basis as well.  

The Board adds that its remand for the TDIU issue below does not order further development pertinent to extraschedular issue being denied here.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  That is, having determined that the threshold question under Thun has not been met, the Board is not required to discuss the second prong of Thun  - whether the Veteran's PTSD disability has caused marked interference with employment.  Id. at 116.  Thus, any information regarding employment gathered upon remand for TDIU would have no impact on the Board's analysis here.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


IV.  Earlier Effective Date

	A.  Factual Background and Contentions

The Veteran's STRs and SPRs dated from 1972 to 1992 confirm the Veteran had assigned duties with mortuary affairs.  As part of these duties, the Veteran was required to recover remains of deceased service members.  A review of the Veteran's STRs showed that on a Report of Medical History dated November 10, 1981, the Veteran marked that he had trouble sleeping, depression or excessive worry, and nervous trouble.  The in-service military physician wrote that he had been seen by a psychologist in 1980 for situational depression. 

On June 30, 1992, the Veteran separated from active duty.  

On July 17, 1992, a few weeks after separation from service, the Veteran filed a formal claim for service connection for ulnar nerve neuropathy, follicular disorder, and low back pain.  See VA Form 21-526 (Veteran's Application for Compensation).  However, there was no mention of PTSD or any other psychiatric disorder.  

According to a February 2000 VA Orlando Outpatient Clinic (OPC) psychology note, the Veteran reported social withdrawal, depressed mood, low frustration tolerance, and anxiety about upcoming surgery and his wife's medical problems.  The assessment was R/O adjustment disorder with depressed mood.  

According to another February 2000 VA Orlando OPC psychology note, the Veteran reported that while on active duty with the Air Force, he had to serve as a mortuary affairs officer.  As part of these duties, he had to deal with dead bodies that sometimes were in an advanced state of decay or mutilation.  Recent aircraft accidents around the world have brought these painful memories to the surface for the Veteran.  He sleeps about four hours a night, is tearful, with severe insomnia, but not suicidal/homicidal.  Notably, the assessment was R/O PTSD, R/O major depression. 

In a May 2009 VA mental health note, the Veteran reported he was diagnosed with PTSD at the VA in Orlando, Florida, where he received therapy and medications.  The Veteran has been off medication for "a few years now."  The Veteran reported that his psychiatric symptoms "came back and are now worse than before" since 2006. 

In a June 2009 VA psychiatry initial evaluation note, the Veteran reported he was treated for PTSD with his psychiatric symptoms at Orlando VAMC in 2001.  He went to therapy twice at the Orlando VAMC.  He has had recurrence of PTSD symptoms since 2006.  His nightmares, irritability, emotional state, and anxiety caused his recent divorce.  

On June 8, 2009, the Veteran filed an informal claim for service connection for PTSD.  (Ultimately, this was the effective date awarded by the RO for the grant of service connection for PTSD).  The Veteran added that he was previously treated for PTSD in February 2000 at the Orlando VA healthcare center.

On March 18, 2010, the Veteran underwent a VA psychological examination in which the VA examiner opined the Veteran met the DSM-IV criteria for PTSD.  In May 2010 and July 2010, VA psychological examiners diagnosed the Veteran with PTSD due to his traumatic and disturbing experiences as a mortuary affairs officer during service.

In an April 6, 2010 rating decision, the RO granted service connection for PTSD, effective from June 8, 2009, which was the date of the Veteran's initial informal claim for service connection for PTSD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The grant of service connection was based on the Veteran's STRs, SPRs, VA treatment records, and the findings of the March 2010 VA psychological examiner.  

In a May 2011 NOD, the Veteran appealed the effective date assigned for the grant of service connection for PTSD.  The appeal eventually reached the Board. 

The Veteran and his representative have contended that the effective date assigned for the grant of service connection for PTSD is incorrect.  He seeks an earlier effective date of either September 1988, based on the date he became a mortuary affairs officer during active duty, or February 2000, based on his initial VA medical treatment for PTSD at that time.  The Veteran has inferred that a claim for PTSD was reasonably raised by the evidence of record in February 2000, regardless of the fact that he did not expressly file a specific claim for PTSD at that time.  That is, the Veteran has asserted that his post-service VA treatment records revealing treatment for PTSD in February 2000 meet the criteria for a reasonably raised informal claim for service connection for PTSD.  He has contended that the evidence of record should have been read sympathetically to infer a claim for service connection for PTSD in February 2000 or earlier.  See May 2010 NOD; March 2011 VA Form 9. 

	B. Law and Analysis 

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2).  

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160(d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled an effective earlier than June 8, 2009, for the grant of service connection for PTSD.  

With regard to the date of claim, at the outset, the Board finds the evidence does not demonstrate an informal claim for service connection for PTSD or other psychiatric disability was received within one year after the Veteran's separation from military service on June 30, 1992, so the effective date obviously cannot be the day following his separation from service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. §3.400(b)(2)(i).  Moreover, the claims folder contains no other communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for a psychiatric disability or PTSD after his separation from service on June 30, 1992, but before the June 8, 2009 effective date assigned.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In this regard, the Board has considered that the Veteran filed an earlier formal claim for service connection on a VA Form 21-526 (Veteran's Application for Compensation) on July 17, 1992, a few weeks after separation from service.  This formal claim specifically identified service connection for ulnar nerve neuropathy, a follicular disorder, and low back pain.  However, and most importantly, there was no mention of PTSD or any other psychiatric disorder.  
Even when sympathetically read, it cannot be construed as a claim for service connection for a psychiatric disorder or PTSD, as the claim did not "identify the benefit sought."  38 C.F.R. § 3.155(a).  Indeed, there was no mention of a psychiatric disability or PTSD or psychiatric symptoms in the July 17, 1992 formal claim.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  The Board emphasizes that, in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron, 13 Vet. App. at 259.    

With regard to the medical evidence of record, the Board has also considered that the Veteran's STRs dated from 1972 to 1992 and his post-service VA mental health treatment records dated in 2000 and 2009 document symptoms and treatment for trouble sleeping, depression, excessive worry, nervous trouble, and PTSD.  
Nevertheless, the Board does not find that such STRs and post-service VA medical records would constitute an informal claim for service connection for a psychiatric disorder or PTSD, even when considered in conjunction with the earlier July 17, 1992 claim for other disabilities.  His STRs are military treatment records created by a military physician.  His post-service VA treatment records dated in February 2000 and early 2009 are VA generated records created by VA medical personnel and counselors.  They are not a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), (citing Brannon, 12 Vet. App. at 35).  Furthermore, the Court has held that, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, the Court has held that a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).  

VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by § 3.155 serve this purpose.  Indeed, if the Veteran's STRs and post-service VA treatment records were interpreted as an informal claim for service connection for a psychiatric disability, this "would eviscerate the intent requirement [of § 3.155]."  See Ellington, 22 Vet. App. at 146.
  
The Court recognized two exceptions to this general rule: (1) when an underlying claim has been awarded and the medical records demonstrate that a veteran's disability has increased (38 C.F.R. § 3.157), or (2) when an underlying claim has been denied and the medical records evidence new and material evidence to reopen the claim.  Criswell, 20 Vet. App at 504.  However, neither exception applies in this case.  Any references to psychiatric disability or PTSD in the VA treatment records dated in 2000 and 2009, prior to the effective date of award assigned in this case, could not support an application to reopen under 38 C.F.R. § 3.157(b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249   (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

The claims file does not contain any other communication from the Veteran or representative indicating an intent to seek or a belief in entitlement to service connection for a psychiatric disorder or PTSD from the time of his discharge from service in June 1992 until June 8, 2009.  38 C.F.R. §§ 3.1(p), 3.155(a).  Moreover, there is no provision in the law allowing for an earlier effective date based on the fact that his psychiatric problems existed from the time of his military service as documented in his STRs and his later VA treatment records, and VA psychological examination.  The Board's actions are bound by the applicable law and regulations as written and we no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.  It is possible that a particular piece of evidence demonstrates that the Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  DeLisio, 25 Vet. App. at 56.  

The date of entitlement in the present case is based on the legal requirements for PTSD: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in service stressor.  38 C.F.R. § 3.304(f) (2015).  See generally Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) (entitlement for PTSD could not arise until the pertinent regulatory requirements were satisfied, including the existence of medical evidence diagnosing PTSD).

In this case, as to the date of entitlement, the Veteran's STRs dated from 1972 to 1992 and his post-service VA mental health treatment records dated in 2000 and 2009 document symptoms and treatment for trouble sleeping, depression, excessive worry, nervous trouble, and PTSD due to his traumatic and disturbing experiences as a mortuary affairs officer during service.  Thus, it is shown by this medical evidence that the Veteran's psychiatric symptoms may have been present during his military service in the 1980s and 1990s.  As such, the criteria for entitlement to service connection for a psychiatric disability or PTSD were arguably met as early as the 1980s, and certainly by the time of VA treatment in February 2000.

But the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, regardless if entitlement arose during service in the 1980s or post-service in 2000, the effective date for the grant of service connection for the Veteran's PTSD cannot be earlier than the date of the original claim, which was June 8, 2009.  

Here, the date of claim (June 8, 2009) is later than the date entitlement arose for service connection for PTSD (1980s or 2000).  

Accordingly, the Board concludes that June 8, 2009, the date of receipt of the Veteran's initial informal claim for service connection for PTSD, is the proper effective date for the grant of service connection.  38 U.S.C.A. § 5107(b). 

ORDER

Prior to October 18, 2014, an initial 50 percent rating for the Veteran's service-connected PTSD is granted.  

On and after October 18, 2014, an initial rating greater than 70 percent for PTSD is denied. 

An effective date earlier than June 8, 2009, for the grant of service connection for PTSD, is denied.   


REMAND

Before addressing the merits of the TDIU issue on appeal, the Board finds that additional development of the evidence is required.

First, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The Court has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In the present case, the AOJ did not substantially comply with the Board's request for a VA medical opinion on employability, in the Board's earlier August 2014 remand.  

That is, the AOJ secured separate VA examinations and opinions dated in October 2014 for the Veteran's PTSD, tonsillitis, and right ulnar nerve injury disabilities, but they are not fully adequate.  Specifically, not one of the February 2014 VA examiners directly answered a particular question posed by the Board.  The VA examiners failed to answer whether the combination of the Veteran's service-connected disabilities (right ulnar nerve injury, PTSD, and recurrent tonsillitis), rendered him unable to secure or follow a substantially gainful occupation.  Instead, the October 2014 VA examiners only considered the separate impact of each service-connected disability on the Veteran's employability.  Therefore, the claims folder will be returned to an appropriate VA examiner for an addendum opinion.  

Second, the AOJ should seek clarification from the Veteran regarding his recent employment as a van driver on a part-time basis.  The Board requires more detailed information to determine whether this employment constitutes "marginal" employment.  The Veteran is currently 63 years of age.  The Veteran was laid off his full-time recruiter job in March 2009 due to downsizing.  Subsequently, he applied to be a front desk manager at a hotel, but was switched to driving a van for the hotel on a part-time basis 24 hours per week.  He says he could not handle the hotel desk job due to his PTSD and right arm disabilities, so he was switched to the minimum wage position of driving a van.  See September 2009 TDIU application (VA Form 21-8940); February 2010 Request for Employment Information (VA Form 21-4192); October 2014 VA examinations.  

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment for purposes of entitlement to TDIU.  38 C.F.R. § 4.16(a).  It is unclear from the record whether the Veteran's position as a part-time van driver is considered to be "marginal" employment.  To help make this determination, the AOJ should ask the Veteran to fill out another VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and submit it back to the AOJ, to determine the specifics of the Veteran's employment history and whether his job as a van driver is "marginal" employment.  

Third, complete VA treatment records from the North Carolina VA healthcare system dated from October 2014 to the present must be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran another VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and ask that he submit it back to the AOJ, to determine the specifics of the Veteran's recent employment history and whether his job as a van driver for a hotel constitutes "marginal" employment.  

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment for purposes of entitlement to TDIU.  38 C.F.R. § 4.16(a).  At present, it is unclear from the record whether the Veteran's position as a part-time van driver is considered to be "marginal" employment.

2.  The AOJ should secure complete VA treatment records from the North Carolina VA healthcare system dated from October 2014 to the present, and associate them with the claims file. 

All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file.

3.  After securing any relevant treatment records, the AOJ should secure a VA addendum / clarification opinion for the TDIU issue from the appropriate VA examiner.  Only if deemed necessary by the VA examiner is an examination necessary.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

Not one of the October 2014 VA examiners directly answered a particular question posed by the Board in its previous remand instructions.  In particular, the October 2014 VA examiners failed to answer whether the combination of the Veteran's service-connected disabilities (right ulnar nerve injury, PTSD, and recurrent tonsillitis), rendered him unable to secure or follow a substantially gainful occupation.  Instead, the October 2014 VA examiners only considered the separate impact of each service-connected disability on the Veteran's employability.  

Therefore, the claims folder will be returned to an appropriate VA examiner for an addendum opinion, as to the effect of the combination of the Veteran's service-connected disabilities (right ulnar nerve injury, PTSD, and recurrent tonsillitis) on his ability to work.  If the VA examiner cannot provide this opinion on employability, he or she should explain why.  

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the remaining TDIU issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


